
	
		II
		109th CONGRESS
		2d Session
		S. 4096
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. Voinovich (for
			 himself, Mr. Obama,
			 Mr. DeWine, Mr.
			 Levin, Ms. Stabenow, and
			 Mr. Jeffords) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Army to operate and
		  maintain as a system the Chicago sanitary and ship canal dispersal barriers to
		  prevent the spread of aquatic invasive species into the Great Lakes, and to
		  determine the feasibility of a dispersal barrier project at the Lake Champlain
		  Canal, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Barrier
			 Project Consolidation and Construction Act of 2006.
		2.Consolidation of
			 barrier projects
			(a)In
			 generalThe Chicago Sanitary
			 and Ship Canal Dispersal Barrier Project (referred to in this Act as
			 Barrier I) (as in existence on the date of enactment of this
			 Act), constructed as a demonstration project under section 1202(i)(3) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4722(i)(3)), and the project relating to the Chicago Sanitary and Ship Canal
			 Dispersal Barrier, as authorized by section 345 of the District of Columbia
			 Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352) (referred to in
			 this Act as Barrier II), shall be considered to constitute a
			 single project to prevent the spread of aquatic nuisance species.
			(b)Activities
			 relating to Barrier I and Barrier II
				(1)Duties of
			 Secretary of the ArmyThe Secretary of the Army (referred to in
			 this Act as the Secretary) shall, at full Federal
			 expense—
					(A)upgrade and make
			 permanent Barrier I;
					(B)construct Barrier
			 II, notwithstanding the project cooperation agreement with the State of
			 Illinois dated June 14, 2005;
					(C)operate and
			 maintain Barrier I and Barrier II as a system to optimize effectiveness;
					(D)conduct, in
			 consultation with appropriate Federal, State, local, and nongovernmental
			 entities, a study of a full range of options and technologies for reducing
			 impacts of hazards that may reduce the efficacy of the Barriers; and
					(E)provide to each
			 State a credit in an amount equal to the amount of funds contributed by the
			 State toward Barrier II.
					(2)Application of
			 creditA State may apply a credit received under paragraph (1)(E)
			 to any cost-sharing responsibility for an existing or future Federal project
			 with the Corps of Engineers in the State.
				(c)Feasibility
			 studyThe Secretary, in consultation with appropriate Federal,
			 State, local, and nongovernmental entities, shall conduct a feasibility study,
			 at full Federal expense, of the range of options and technologies available to
			 prevent the spread of aquatic nuisance species between the Great Lakes and
			 Mississippi River Basins through the Chicago Sanitary and Ship Canal and other
			 aquatic pathways.
			(d)Conforming
			 amendmentSection 345 of the District of Columbia Appropriations
			 Act, 2005 (Public Law 108–335; 118 Stat. 1352) is amended to read as
			 follows:
				
					345.There are authorized to be appropriated
				such sums as are necessary to carry out the Barrier II project of the project
				for the Chicago Sanitary and Ship Canal Dispersal Barrier, Illinois, initiated
				pursuant to section 1135 of the Water Resources Development Act of 1986 (33
				U.S.C.
				2309a).
					.
			3.Lake Champlain
			 Canal Study, Vermont and New York
			(a)Dispersal
			 Barrier ProjectThe Secretary shall determine, at full Federal
			 expense, the feasibility of a dispersal barrier project at the Lake Champlain
			 Canal.
			(b)Construction,
			 Maintenance, and OperationIf the Secretary determines that the
			 project described in subsection (a) is feasible, the Secretary shall construct,
			 maintain, and operate a dispersal barrier at the Lake Champlain Canal at full
			 Federal expense.
			
